STONE, J.
The amended judgment is properly before us on this appeal, and must be regarded as the judgment in the cause. We content om’seives with a citation of the authorities. — Cunningham v. Fontaine, 25 Ala. 644; Farmer v. Wilson, 34 Ala. 75; Moore v. Horn, 5 Ala. 234.
[2.] The objection, that the record does not contain the *606affidavit on which the attachment was sued out, is not well taken. — Code, §§2561, 2562; Jones v. Pope, 6 Ala. 154; Kirkman v. Patton, 19 Ala. 32.
[3.] This case coming up on. appeal, the recital in the amended judgment entry, “that publication was made giving defendant notice according to law,” was not a sufficient compliance with the statute. — Code, § 2510. The recital should show that the publication was made for four consecutive weeks, giving notice of the attachment and levy. — Keiffer v. Barney, 31 Ala. 193 ; Butler v. Butler, 11 Ala. 668; Hartley v. Bloodgood, 16 Ala. 233; Cullum v. Branch Bank, 23 Ala. 797.
Reversed and remanded.